

117 S2293 IS: Civilian Reservist Emergency Workforce Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2293IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Peters (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide certain employment rights to reservists of the Federal Emergency Management Agency, and for other purposes. 1.Short titleThis Act may be cited as the Civilian Reservist Emergency Workforce Act of 2021 or the CREW Act.2.Personnel performing service responding to presidentially declared major disasters and emergenciesSection 306 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended by adding at the end the following:(d)Personnel performing service responding to disasters and emergencies(1)USERRA Employment and Reemployment RightsThe Administrator shall, in a manner similar to the program described in chapter 43 of title 38, United States Code, afford protections, rights, benefits, and obligations to intermittent personnel appointed pursuant to subsection (b)(1) to perform service to the Federal Emergency Management Agency under sections 401 and 501 or to train for such service.(2)Notice of absence from position of employmentPreclusion of giving notice of service by necessity of service under subsection (b)(1) to perform service to the Federal Emergency Management Agency under sections 401 and 501 or to train for such service shall be considered preclusion by military necessity for purposes the protections, rights, benefits, and obligations afforded under paragraph (1) pertaining to giving notice of absence from a position of employment. A determination of such necessity shall be made by the Administrator and shall not be subject to review in any judicial or administrative proceeding. .